Citation Nr: 1641914	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.A.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford. Connecticut. 

In May 2011, the Veteran and C.A. testified at a video conference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the record.

In January 2014, the Board remanded the claim for further development.  In accordance with the remand, the RO obtained all outstanding private treatment records and afforded the Veteran an audiological evaluation by a VA examiner.  Thus, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

The Board acknowledges that, in October 2013, the Veteran filed a claim for service connection for obstructive sleep apnea.  In April 2015, he perfected the appeal for that claim and requested a video conference hearing.  Because he is still awaiting a hearing on the issue, that appeal is not ready for adjudication. 


FINDINGS OF FACT

During the appeal period, the Veteran's bilateral hearing loss has been manifested, at its worst, by Level I hearing in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in July 2009 for the bilateral hearing loss claim.

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records.  Neither the Veteran nor his representative identified any deficiencies in the conduct of the Board hearing.  See 38 C.F.R. 3.103(c)(2) (2015) 

Additionally, the Veteran was afforded a VA examination in April 2014 to evaluate the severity of his hearing loss.  The Board finds that the April 2014 examination is adequate to adjudicate the Veteran's appeal.  Specifically, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and it describes the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examination report addressed the functional effects of the Veteran's hearing loss disability for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Furthermore, the Veteran has not alleged that his disability has worsened in severity since his most recent VA examination in April 2014. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, with regard to his claim for an increased rating, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86. 38 C.F.R. § 4.85 (c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Recent VA treatment records show that, since VA granted service connection in February 2004, the Veteran has periodically sought treatment for his bilateral hearing loss.  The RO received the Veteran's claim for a compensable rating in April 2008 in which he reported that he believed his hearing had gotten worse.  

An August 2008 VA audiology evaluation revealed the following air conduction puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
25
30
25
40
35
RIGHT
25
25
20
35
30

Bone conduction puretone thresholds, in decibels, were not recorded for the right ear, but the left ear results were as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
25
20
30
40
35
RIGHT
--
--
--
--
--

The air conduction puretone threshold average was 27 in the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85. Utilizing Table VII, such results in a noncompensable rating. Id. The examiner diagnosed him with mild hearing loss, with excellent word recognition. The Veteran reported that he felt his hearing had declined since his last test in December 2005.  The examiner determined that his thresholds had remained stable, that his hearing was "essentially normal," and that he was not a candidate for hearing aids. 

In July 2009, VA afforded the Veteran a VA audiological examination, which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
20
20
25
45
40
RIGHT
25 
20
15
40
35

The puretone threshold average was 28 in the right ear and 33 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85. Utilizing Table VII, such results in a noncompensable rating. Id. The examiner diagnosed the Veteran with sensorineural hearing loss (in the frequency range of 500-4000 Hz) in both his right and left ears. The examiner found that his hearing continued to remain within normal limits.  

At the May 2011 hearing, the Veteran testified that his disability affected him in both large crowd settings and during one on one conversations.  See May 2011 Hearing Transcript, p. 6-7.  He also stated that he felt as though the sheriff's office hadn't promoted him due to his disability.  See May 2011 Hearing Transcript, p. 3.  The Veteran's friend, C.A. testified that he noticed the Veteran's hearing problems after service and that he believed it prevented him from being more outgoing. See May 2011 Hearing Transcript, p. 9.

In April 2014, VA afforded the Veteran a VA audiological examination, which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
35
30
35
40
30
RIGHT
30
30
25
30
25

The puretone threshold average was 28 in the right ear was 28 and 34 in the left ear. Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85. Utilizing Table VII, such results in a noncompensable rating. Id. The examiner diagnosed him with sensorineural hearing loss (in the frequency range of 500-4000 Hz) in both his right and left ears. With regard to the functional impact of his hearing loss, the Veteran stated that he had trouble understanding conversational speech. 

The Board notes that Table VIA is not applicable because the April 2014 examiner indicated that speech discrimination testing was appropriate for the Veteran, and the examination did not show his threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85 (c), 4.86(a).

Based upon the audiological evidence of record, to include the April 2008 and May 2008 VA treatment records, the Veteran's May 2011 hearing testimony, the August 2008, July 2009 and April 2014 VA audiological evaluations, the Board finds that the Veteran's hearing was no worse than Level I hearing in the right ear and Level I hearing in the left ear. As such, to a compensable rating for his bilateral hearing loss is not warranted at any point during the appeal period.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech in large crowds and during one on one conversations, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b (1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating. Id. 

In Martinak, the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455.

Although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321 (b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings. Rather, his description of difficulties with hearing, which includes trouble understanding what people are saying, in both group settings and during one on one conversations, are consistent with the degree of disability addressed by his current evaluation. In this regard, the Board finds that the rating criteria contemplate the difficulties expressed by the Veteran, and there are no additional symptoms of his bilateral hearing loss that have not been addressed by the rating schedule.

The Board acknowledges that, in his appellate brief, the Veteran's representative argues that the Veteran's hearing loss is not adequately addressed by the rating criteria.  However, in reaching such determination, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's functional impairment due to his hearing loss is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1366 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board considered the Veteran's report that his hearing disability prevented promotion in his career as a correctional officer.   Nevertheless, the Veteran is able to perform his duties as a sergeant.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended that his bilateral hearing loss renders him unemployable.  In fact, he has worked for the sheriff's department for 21 years and is currently a sergeant.  See May 2011 Hearing Transcript, p. 3.  Moreover, while the April 2014 VA examiner noted that such would impact the ordinary conditions of his daily life, including the ability to work, she did not indicate that such would render the Veteran unemployable or prevent him from maintaining employment. Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign. Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. Therefore, after reviewing the evidence, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased compensable rating for bilateral hearing loss. As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


